Case 2:20-cv-04165-AB Document 39 Filed 03/04/21 Page 1 of 3

PAUL, WEISS, RIFKIND, WHARTON & GARRISON LLP

1285 AVENUE OF THE AMERICAS
NEW YORK, NEW YORK 10019-8064

UNIT 8201. FORTUNE FINANCIAL CENTER

S DONGSANNUAN THONGLU

CHAOYANG DISTRICT, BELIING 100020. CHINA

TELEPHONE 1218) 373-3000

LLOVD K GARRISON 11946-10015
RANDOLPH E PAUL 11048-1986:
SIMON H. RIFRING = 11980-18068)
Loulss whiss 11087-1980)
JOHN F WHARTON (1027-19771

WRITER'S DIRECT DIAL NUMBER

(212) 373-3165

WRITER'S DIRECT FACSIMILE

(212) 492-0165

WRITER'S DIRECT E-MAIL ADDRESS
bbirenboim@paulweiss.com

March 4, 2021

VIA ECF

Honorable Anita B. Brody
United States District Judge

TRLEPHONE (86-101 8620-6300

SUITES 3601 - 8606 & 3410
S4/F GLOUCESTER TOWER
THE LANDMARK

18 QUEEN'S ROAD, CENTRAL
HONG KONG

TELEPHONE (682; 2046-0300

ALOER CASTLE

10 NOBLE STAEET

LONGON EC8V 7JU, UNITED KINGDOM
TELEPHONE (44 20) 7367 1600

FUKOKY SEIMEI BUILDING

2-2 UCHISAIWAICHO 2-CHOME
CHIYODA-KU. TOKYO 100-0011, JAPAN
TELEPHONE (61-3) 3597-8101

TORONTO-DOMINION CENTRE

77 KING STREET WEST, SUITE 3100
FO. BOX 226

TORONTO, ONTARIO MBK 133
TELEPHONE (416) 504-0820

2001 K STREET, NW
WASHINGTON, DC 20006-1047
TELEPHONE (202) 223-7300

B00 DELAWARE AVENUE, SUITE 200
POST OFFICE BOX 32

WILMINGTON, DE 19899-0032
TELEPHONE (302) 658-4410

James A. Byrne United States Courthouse

601 Market Street, Room 7613

Philadelphia, PA 19106

 

*NOT ADMITTED TO THE NEW YORK BAR
*AOMITTED ONLY TO THE CALIFORNIA BAR

LEIA D KORBERG

 

 

R PEN
CLAUDINE MEREDITH-GOUJON
WILLIAM 8 EL

MORTELU:
NYARADY

 

J (Anes P RUBIN
CHARLES F ee RULE?
RAPHAEL M

USSO
ELIZABETH Pi sacrereoen
JEFFREY 0. SAFE
JEFFREY B SAM at Wy
KENNETH M. SCHNEIDER
roseay'é SCHUMER
ellie de
KYLE T SE!
KANNON K. SHANMUGAM®*
coun L. SINCE AIR
DRA J. SOL! SWAY
M, sont TAG
ARAH STASNY
ARUN M. STEWART
RIC ALAN STONE
MIDAN SY NOTK ar

BRETTE TAN
RICHARD C. TARLOWE
MONICA a THURMOND
DANIEL J
LA ORA &, TURAN!
D VAN LOGOERENBERG
= MEERARAGH AVA!
JEREMY M_
LIZAM VELAZQUEZ
ane VOGEL

 

 

 

 

 

 

 

 

 

 

 

st ” ¥ oo WILcIAMs
rai " CE I. WITDORCHIC
Rta

 

 

 

Ke. ay EAZL

SCR TARVER } Ha'son WooD
JENNIFER H.
BETTY YAP*
JORDAN E. YARETT
KAYE N. YOSHINO
TONG YU

RACEY A. ZACCONE
TAURIE M. ZEITZER
T. ROBERT ZOCHOWSKI, JR.

Re: Henry, et al. v. National Football League & NFL Properties LLC, No. 20-

cv-4165-AB

Dear Judge Brody:

On behalf of the NFL Defendants, we write to oppose Plaintiffs’ motion for
“preliminary discovery” in the above-referenced action. As explained below, the discovery
sought by Plaintiffs has no relevance to the NFL Defendants’ pending motion to dismiss.
Moreover, Plaintiffs have already urged this Court to stay this action pending resolution of
their parallel proceedings on the same issue. Their motion presents no sound reason for

this action to now proceed.

First, as the Court is aware, the NFL Defendants have moved to dismiss the
complaint on the fundamental ground that, under settled law, it constitutes an
impermissible collateral attack on the NFL concussion settlement, which expressly permits
the use of demographic norms (including race-based norms) and which was approved by
Case 2:20-cv-04165-AB Document 39 Filed 03/04/21 Page 2 of 3

PAUL, WEISS, RIFKIND, WHARTON & GARRISON LLP

this Court and the Third Circuit after proper notice to the Class. If the Court grants the
NFL Defendants’ motion, which is now fully briefed, there will be no discovery. Nor is
any discovery—let alone the discovery sought by Plaintiffs here—needed for the Court to
consider and decide the NFL Defendants’ collateral attack argument, which turns solely on
whether Plaintiffs are challenging the terms of a judicially approved settlement agreement
(as they undoubtedly are here). See Ward v. Avaya Inc., 299 Fed. App’x 196, 201-02 &
n.6 (3d Cir. 2008) (rejecting plaintiffs’ contention that discovery was necessary to
determine a motion to dismiss on the grounds that certain claims were barred by the terms
of a class action settlement and constituted an impermissible collateral attack); Neitzke v.
Williams, 109 S.Ct. 1827, 1828, 1832 (1989) (explaining that Rule 12(b)(6) “authorizes a
court to dismiss a claim on the basis of a dispositive issue of law” and that it “is designed
to streamline litigation by dispensing with needless discovery and factfinding”). The
requested discovery on the NFL Defendants’ purported “role in clinicians’ application of
race norming as part of the NFL Concussion settlement program” is entirely irrelevant to
that inquiry. In any event, as the Court is well aware, the NFL Defendants do not
administer the Settlement Program or have any direct contact with the clinicians
performing the relevant testing in the Program, and Plaintiffs have not made (and cannot
make) any colorable claim otherwise. Thus, there is no legitimate basis for that discovery
here.

Second, this action is one of three fronts opened by Plaintiffs to pursue their
arguments against race-based norms and the one which Plaintiffs—perhaps recognizing its
procedural impropriety—previously requested be stayed. Specifically, Plaintiffs asked this
Court to “await the Third Circuit’s disposition of Plaintiffs’ appeal” in connection with
Plaintiffs’ related Motion for Relief before taking any action with respect to the NFL
Defendants’ motion to dismiss. (Mem. in Opp. to Mot. to Dismiss at 2, ECF No. 31 (Nov.
30, 2020); see also id. at 10 (“Plaintiffs . . . respectfully suggest that the Court await the
Third Circuit’s disposition of their appeal in the MDL.”); id. at 16-17 (“The NFL’s
collateral-attack argument raises the precise question of Settlement Agreement
construction at issue in Plaintiffs’ pending appeal to the Third Circuit in the MDL, and the
Court should await the Third Circuit’s disposition of that appeal, which has the benefit of
a full record, before ruling on the NFL’s Motion to Dismiss.”).) Indeed, Plaintiffs even
requested that a scheduled Rule 16 conference in this action—at which various matters
including discovery would have been discussed and determined—“be converted to a status
conference” for that same reason. (Letter from E. Marcus, ECF No. 35 (Jan. 20, 2021).)
To promote judicial efficiency, the NFL Defendants did not object to Plaintiffs’ requests
and agreed to convert this action’s scheduled Rule 16 conference into a status conference.
Finally, the NFL Defendants supported Plaintiffs’ request that the Court reconsider Mr.
Davenport’s Objection to the Special Master’s Conclusion of Law.

Plaintiffs’ sole excuse for their instant reversal of course is their claim that
recent news reporting on ABC’s Nightline somehow justifies immediate discovery. But
that “news”—to which Plaintiffs and their counsel heavily contributed—is far from
breaking and simply confirmed through selectively chosen snippets of clinicians that
Case 2:20-cv-04165-AB Document 39 Filed 03/04/21 Page 3 of 3

PAUL, WEISS, RIFKIND, WHARTON & GARRISON LLP

race-based norms are used in evaluations in the Settlement Program. It does not warrant
leap-frogging over the proper first step in this action—determination of the NFL
Defendants’ motion to dismiss—or not staying this action so that Plaintiffs’ challenges can
be pursued through the proper procedural channels.

In sum, the NFL Defendants respectfully submit that Plaintiffs’ motion for
discovery lacks any conceivable basis and should be denied.

Respectfully,

Bruce Brenton (w

Bruce Birenboim
Counsel for the NFL Defendants

cc: Counsel of Record (via ECF)
